UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7589


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD LEE CONNER,

                Defendant - Appellant.



                            No. 11-7601


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY THOMAS FOYE,

                Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston.      Irene C. Berger,
District Judge. (2:06-cr-00206-1; 2:99-cr-00023-1)


Submitted:   June 5, 2012                 Decided:   October 18, 2012


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.
Vacated and remanded with directions by unpublished per curiam
opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellants.
R. Booth Goodwin II, United States Attorney, John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In these consolidated appeals, Richard Lee Conner and

Anthony     Thomas           Foye    appeal     the    district        court’s    respective

orders      reducing           their        sentences     pursuant        to     18     U.S.C.

§ 3582(c)(2) (2006) and modifying the terms of their supervised

release by requiring that they reside in a community confinement

center      for     ninety          days.      We     vacate     the    district       court’s

judgments         and    remand        with    directions       to     strike    the     added

conditions of supervised release.

             In 2007, Conner pled guilty to distribution of cocaine

and cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006),

and   was    sentenced          to    eighty-four       months’      imprisonment.         The

district court granted Conner’s subsequent motion for reduction

in sentence pursuant to § 3582(c)(2) in light of Amendment 706,

reducing his sentence to sixty-three months in prison.                                In 2011,

Conner filed a second motion for reduction in sentence, seeking

the   benefit           of    Amendment        750,     which     became       retroactively

applicable        on    November       1,     2011.     The     district    court      granted

Conner’s motion and reduced his sentence to fifty-one months’

imprisonment.            In addition, because the court anticipated that

Conner’s release from the Bureau of Prisons was imminent, and

that Conner would benefit from a period of adjustment upon his

return to the community, it ordered Conner to “complete a period

of ninety days in a halfway house . . . as a modification of his

                                                 3
conditions of supervised release.”                       Such a condition had not

been ordered at the time of sentencing.

              In 1999, Foye pled guilty to distribution of cocaine

base and possession of cocaine base with intent to distribute,

in violation of 21 U.S.C. § 841(a)(1) (2006), and was sentenced

to 235 months in prison.               Thereafter, the district court granted

Foye’s motion for reduction of sentence pursuant to § 3582(c)(2)

in    light   of      Amendment      706,       reducing   Foye’s       sentence      to   188

months’ imprisonment.             In 2011, Foye moved once again for a

reduction in sentence following Amendment 750.                              The district

court    granted      Foye’s    motion          and   reduced    his    sentence      to    151

months in prison.           As it had ordered in Conner’s case, the court

also imposed a 90-day stay in a Community Correctional Center

upon    Foye’s     release     “as     a    modification        of   his   conditions       of

supervised release.”

              Conner     and    Foye       subsequently     appealed,       arguing        that

the    district       court    erred        by    modifying     the     terms    of    their

supervised release without conducting a hearing, as required by

Fed. R. Crim. P. 32.                 We review a district court’s decision

regarding whether to reduce a sentence under § 3582(c)(2) for

abuse of discretion.             United States v. Munn, 595 F.3d 183, 186

(4th Cir. 2010) (citation omitted).                     A district court abuses its

discretion       if    it     relies       on    an   erroneous        factual   or    legal

premise.      DIRECTV, Inc. v. Rawlins, 523 F.3d 318, 323 (4th Cir.

                                                 4
2008)       (internal       quotation       marks    omitted).          Pursuant     to

§ 3582(c)(2),         a     district    court       may    modify      the    term   of

imprisonment “of a defendant who has been sentenced . . . based

on a sentencing range that has subsequently been lowered by the

Sentencing         Commission,”        if    the     Guidelines        amendment     is

retroactively applicable.           18 U.S.C. § 3582(c)(2).

              As Amendment 750 reduced the advisory Guidelines range

for both Conner and Foye, the district court did not abuse its

discretion in reducing their respective sentences.                      However, the

district court exceeded its authority by modifying the terms of

the Defendants’ supervised release without first conducting a

hearing or obtaining waiver of such hearing.                      Pursuant to Fed.

R. Crim. P. 32.1(c)(1), “[b]efore modifying the conditions of

probation or supervised release, the court must hold a hearing,

at which the person has the right to counsel and an opportunity

to make a statement and present any information in mitigation.”

A hearing is not required if the defendant waives the hearing or

the       relief   sought     is   favorable        to    the   defendant     and    the

Government has received notice of the relief sought, has had a

reasonable opportunity to object, and has not done so.                         Fed. R.

Crim. P. 32.1(c)(2).            Neither Conner nor Foye waived the right

to    a    hearing,   and    the   Government       concedes    that    the   district

court erred when it modified their supervised release conditions

as described above.

                                             5
           We    previously      stayed   the   district      court’s      orders

during the pendency of these appeals.           It is apparent to us that

Conner and Foye have long since returned to the community from

the Bureau of Prisons and that the aim of the district court’s

modified conditions of release cannot be attained.                  Accordingly

we   vacate     the   district    court’s    judgments      and   remand    with

directions to strike the added conditions of supervised release.

We   dispense    with   oral   argument     because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                   VACATED AND REMANDED WITH DIRECTIONS




                                      6